Citation Nr: 0610361	
Decision Date: 04/10/06    Archive Date: 04/26/06	

DOCKET NO.  04-06 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral degenerative 
joint disease of the knees.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel
INTRODUCTION

The veteran served on active duty from April 1944 to 
March 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

This case was previously before the Board in April 2005, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.  

Under the provisions of 38 C.F.R. § 20.900(c) (2005), appeals 
must be considered in docket number order, but may be 
advanced if good or sufficient cause is shown.  Good or 
sufficient cause having been shown in this case, the motion 
to advance the appeal on the Board's docket has been granted.  


FINDING OF FACT

Degenerative joint disease of the knees is not shown to have 
been present in service, or for many years thereafter, nor is 
it in any way causally related to a service-connected 
disability or disabilities.  


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the knees was not incurred 
in or aggravated by active military service, nor may such a 
disability be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).  

2.  Degenerative joint disease of the knees is not 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.310(a) (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  Such notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  However, the VCAA notice 
requirements may be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
See Pelegrini, 18 Vet. App. at 121.  

In this case, in correspondence of January 2003, 
November 2003, and April 2005, the RO provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate his claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence would be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession pertaining to his 
claim.  

In addition, the veteran was provided with a copy of the 
appealed rating decision, as well as a January 2004 Statement 
of the Case (SOC), and a November 2005 Supplemental Statement 
of the Case (SSOC).  These documents provided him with notice 
of the law and governing regulations, as well as the reasons 
for the determinations made regarding the veteran's claim.  
By way of these documents, he was also specifically informed 
of the cumulative evidence already provided to VA, or 
obtained by VA on the veteran's behalf.  Therefore, the Board 
finds that the veteran was notified and aware of the evidence 
needed to substantiate his claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as VA and private 
outpatient treatment records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim for service connection, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have had any 
effect on the case, or to have caused injury to the claimant.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  



Factual Background

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of 
degenerative joint disease of either knee.  At the time of a 
service separation examination in March 1946, the veteran's 
musculoskeletal system was within normal limits, and no 
pertinent diagnosis was noted.  

At the time of a VA general medical examination in 
October 1947, the veteran voiced no complaints regarding his 
knees.  A physical examination showed no evidence of chronic 
knee disability, and no pertinent diagnosis was noted.  

A VA record of hospitalization covering the period from May 
to June 1948 showed no evidence of any knee disability.  

A VA clinical record dated in June 1948 showed no evidence of 
any knee disability.  

At the time of a VA general medical examination in June 1953, 
the veteran voiced no complaints regarding his knees.  That 
examination showed no evidence of any chronic knee 
disability, and no pertinent diagnosis was noted.  

During the course of a VA psychiatric examination in 
June 1953, the veteran stated that his legs and knees were 
"weak."  That examination showed no objective evidence of a 
chronic knee disability, and no pertinent diagnosis was 
noted.  

At the time of a period of VA hospitalization in 
September 1953, the veteran complained of pain in "all his 
joints."  That record was negative for any evidence of knee 
disability, and no pertinent diagnosis was noted.  

During the course of private outpatient treatment for 
unrelated medical problems in October 1984, the veteran 
denied any tenderness in his knees.  

Private medical records covering the period from April 2001 
to January 2003 show treatment during that time for knee 
problems, and various other unrelated medical problems.  

In an entry of early January 2003, it was noted that the 
veteran had a history of minimal old knee pain.  However, he 
currently presented with a four month history of rather 
significant knee pain, with the left knee being much worse 
than the right.  Noted at the time was that the veteran's 
knee was sore over both the medial and lateral aspects.  
However, the veteran denied any prior injury.  

On physical examination, it was noted that the veteran 
experienced some trouble rising.  He was able to come to a 
standing position only with complaints of pain in both knees.  
Motor, sensory, reflex, and vascular examinations were stable 
in both lower extremities.  Both knees exhibited full 
extension and good flexion, though with mild pseudolaxity.  
Muscle tone was weak, though there was no evidence of any 
effusion.  Noted at the time of examination was some 
tenderness over the joint line medially, bilaterally.  
Radiographic studies of the veteran's knees showed 4+ 
degenerative joint disease on the right medially and on the 
left laterally.  

A private medical record dated in July 2003 reveals that the 
veteran was seen at that time for an unrelated medical 
problem.  At the time of evaluation, the veteran stated that 
he continued to experience knee pain.  Physical examination 
revealed a normal gait and muscle strength, with no evidence 
of any bony tenderness.  The pertinent diagnosis noted was 
degenerative arthritis of the knees.  

In a Report of Contact dated in October 2003, it was noted 
that the veteran had indicated that he could hardly walk due 
to arthritis in his knees.  

During the course of a hearing before the undersigned Acting 
Veterans Law Judge in June 2004, the veteran and his spouse 
offered testimony regarding the nature and etiology of his 
bilateral knee disability.  When questioned during the 
hearing as to when he had first injured his knee, the veteran 
replied that he had not injured it.  See Transcript, page 3.  

In correspondence of June 2004, a private orthopedic surgeon 
wrote that the veteran suffered from severe degenerative 
joint disease of the knees which was "quite profound," and 
which was getting to the stage where it would require 
operative intervention.  In the opinion of that physician, 
the veteran's (inservice) spinal tap "in no way...significantly 
contributed to his degenerative joint disease of the knees."  
Rather, the veteran's knee disability was a "degenerative 
condition."  

At the time of a VA orthopedic examination in September 2005, 
it was noted that the veteran's claims file was available, 
and had been reviewed.  When questioned, the veteran 
complained of bilateral knee discomfort.  Reportedly, while 
in the service, the veteran had undergone a spinal tap.  Also 
noted were some problems with testicular atrophy, as well as 
a psychophysiological musculoskeletal reaction which had been 
"diagnosed psychiatrically" in the past.  According to the 
veteran, all past neurologic examinations had been normal.  
Moreover, the veteran denied any injury to his knees.  
According to the veteran, his knees had bothered him "for 15 
to 20 years."  When further questioned, the veteran denied 
any swelling, stating that his knees hurt "once in awhile, 
but not every day."  

On physical examination, the veteran was able to get in and 
out of his chair without difficulty.  He used a cane for 
walking, and was able to both heel and toe walk.  Noted at 
the time of examination was that the veteran was able to 
perform "about a half squat."  Further examination revealed 
some obvious deformity of both lower extremities.  On the 
right side, there was a 90 degree varus deformity, while on 
the left side, there was a 6 degree valgus deformity.  The 
veteran's leg circumferences were equal and his pulses 
normal.  Examination showed no evidence of any atrophy, and 
leg length was equal.  Further evaluation revealed limited 
motion on the right, consisting of patellofemoral crepitation 
on range of motion from 10 to 95 degrees, without heat or 
effusion.  On the left, the veteran exhibited 5 to 
105 degrees of motion with patellofemoral crepitation, but 
once again, without heat or effusion.  

Radiographic studies of both knees showed evidence of 
degenerative joint disease.  The pertinent diagnosis noted 
was bilateral knee degenerative joint disease.  

Following a review of the veteran's claims folder and 
history, it was the opinion of the examiner that the 
veteran's bilateral knee degenerative arthritis was the 
result of increasing age, and not any injury or service-
connected occurrence.  According to the examiner, he could 
not relate the veteran's degenerative knee arthritis to the 
fact that he had a spinal tap in the 1940's while in service.  
Nor did he have any belief that the veteran's current knee 
condition was caused or aggravated in any way by his service-
connected disability of psychophysiological musculoskeletal 
reaction.  

Analysis

The veteran in this case seeks service connection for 
bilateral degenerative joint disease of the knees.  In that 
regard, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active wartime service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(c) (2005).  Moreover, where a veteran 
served 90 days or more during a period of war, and 
osteoarthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  Service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  

In the present case, service medical records, including the 
veteran's service separation examination, are negative for 
history, complaints, or abnormal findings indicative of the 
presence of chronic knee disability.  The earliest clinical 
indication of the presence of a chronic knee disorder is 
revealed by private medical records dated in 2003, more than 
50 years following the veteran's discharge from service, at 
which time there was noted the presence of degenerative joint 
disease of both knees.  Significantly, while at the time of a 
recent VA orthopedic examination in September 2005, the 
veteran gave a history of knee problems for the past "15 to 
20 years," this would still place the inception of the 
veteran's knee disability at a point in time well after his 
discharge from active service.  

The veteran argues that his current knee pathology is in some 
way the result of a spinal tap in service.  However, both 
private and VA examiners have indicated that, to the extent 
the veteran suffers from degenerative joint disease of the 
knees, that disability is in no way the result of such a 
procedure.  Moreover, following the aforementioned VA 
orthopedic examination in September 2005, the examiner 
offered his opinion that the veteran's knee pathology was in 
no way caused or aggravated by his service-connected 
psychophysiological musculoskeletal reaction.  

Based on the aforementioned, the Board is unable to 
reasonably associate the veteran's current degenerative joint 
disease of the knees, first persuasively documented many 
years following service discharge, with any incident or 
incidents of his period of active military service.  Nor has 
it been demonstrated that the veteran's knee pathology is in 
any way proximately due to or the result of his service-
connected psychophysiological musculoskeletal reaction.  
Accordingly, service connection for bilateral degenerative 
joint disease of the knees must be denied.  


ORDER

Service connection for bilateral degenerative joint disease 
of the knees is denied.  



	                        
____________________________________________
	HEATHER J. HARTER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


